Citation Nr: 1401607	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.  Specifically, a remand is required to provide the Veteran with a VA addendum medical opinion.

The Veteran's claims were previously remanded in November 2011 for a VA examination and medical opinion.  Although the Veteran was provided a VA examination in January 2012, the VA examiner did not address all of the requested medical opinions.  Specifically, to date, a VA examiner has not addressed whether the Veteran's pre-existing bilateral pes planus underwent an increase in severity in service.  The January 2012 examiner found the Veteran's current bilateral pes planus to be following a natural course, but did not address the initial question of severity.  Additionally, the January 2012 examiner provided negative nexus opinions for the Veteran's currently diagnosed degenerative joint disease of the knees and degenerative disc disease of the lumbar spine but did not provide a rationale in regard to the secondary service connection theory of entitlement.  Thus, the claims must again be remanded for VA addendum medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

1.  Return the examination report to the January 2012 VA examiner for an addendum opinion.

(a)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing bilateral pes planus underwent an increase in severity in service (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up)?  For purposes of the opinion, the examiner should presume the Veteran's statements regarding treatment in service for a bilateral foot disorder to be credible.

If yes, is the increase in severity of the bilateral pes planus clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease? 

(b) State whether it is at least as likely as not (50 percent probability or greater) that degenerative joint disease and plantar fasciitis of the feet were (i) caused by or (ii) aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's bilateral pes planus.  If the examiner finds that the degenerative joint disease and plantar fasciitis of the feet were aggravated by the bilateral pes planus, then the examiner should quantify the degree of aggravation if possible.

(c)  In regard to the VA examiner's finding that there was "no reason to assume [the Veteran] developed a back condition due to bilateral flat feet," please explain why this is so.  (The Veteran contends that problems with his back developed over the years in response to the altered mechanics of his walk caused by his bilateral foot disorder)

(d)  In regard to the VA examiner's finding that there was "no reason to believe [the Veteran's] bilateral flat feet are responsible for degenerative changes about his knees," please explain why this is so.  (The Veteran contends that problems with his knees developed over the years in response to the altered mechanics of his walk caused by his bilateral foot disorder.)

2.  After completing the above action, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

